FIRST AMENDMENT to the

 

STRATEGIC ALLIANCE AGREEMENT

 

THIS FIRST AMENDMENT TO THE STRATEGIC ALLIANCE AGREEMENT (the “First Amendment”)
is made as of March 28, 2013 by and between Grandparents.com, Inc., a company
organized under the laws of Delaware (the “Company”), and Starr Indemnity &
Liability Company, a company organized under the laws of Texas (“SILC”). The
Company and SILC are individually referred to as a “party” and collectively are
referred to as the “parties” herein.

 

WITNESSETH:

 

WHEREAS, the parties had entered into a certain STRATEGIC ALLIANCE AGREEMENT
(the “Agreement”) dated January 8, 2013 under which the Company engaged SILC to
develop strategic business and investment relationships in connection with the
development of the Company; and

 

WHEREAS, the parties have agreed to amend the Agreement to, among other things,
reflect that Company now desires to grant SILC warrants in the Company;

 

NOW, THEREFORE, in consideration of the mutual promises contained in this First
Amendment and intending to be legally bound hereby, the parties hereby agree as
follows:

 

1.Paragraph 3, COMPENSATION; EXPENSES, (a)(ii) of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

(ii) A consulting fee to be agreed upon by the parties for SILC’s arranging
agreements with insurance companies.

 

2.Paragraph 3, COMPENSATION; EXPENSES, of the Agreement is hereby amended to add
an additional paragraph, 3.(a)(iii), as follows:

 

(iii) The Company will issue to SILC a five year warrant to purchase up to that
number of shares of the Company’s common stock equal to 25% of the outstanding
equity of the Company (the “Warrant Shares”) (based on the number of shares of
the Company’s common stock outstanding as of the Execution Date) at an initial
exercise price per share equal to five cents (5¢) (the “Warrant”). The Warrant
will be issued with standard market terms and conditions applying. The Warrant
shall also be immediately vested and exercisable with respect to one-fourth
(1/4th) of the Warrant Shares and the remaining portion of the Warrant Shares
shall vest and become exercisable in three equal annual installments on each
anniversary of the Commencement Date; provided, however, that the Warrant shall
automatically cease to vest upon termination or expiration of this Agreement

 

3.Paragraph 3, COMPENSATION; EXPENSES, (c) of the Agreement is hereby deleted in
its entirety and replaced by the following:

 

(c) The Company’s obligations to SILC pursuant to this paragraph 3.
COMPENSATION; EXPENSES to (i) remit any monies owed and (ii) to formalize the
issuance of the Warrant, shall survive the termination of this Agreement.

 



 

 

 

 

4.Paragraph 8, MISCELLANEOUS of the Agreement is hereby amended to add an
additional subparagraph, (h), as follows:

 

(h)          PUBLIC DISCLOSURES.  Company shall provide SILC with five (5)
business days’ advance notice of any and all public disclosures it intends to
make with respect to the Agreement including specifically (i) those made
pursuant to the Securities Exchange Act of 1934 and (ii) press interviews,
marketing materials, advertisements and public communications.  The content of
such disclosure(s) shall be determined by the parties.

  

5.In the event of any conflict or inconsistency between the provisions set forth
in this First Amendment and the provisions set forth in the Agreement, the
provisions set forth in this First Amendment shall govern and control.  Other
than as specifically provided in this First Amendment, all other provisions set
forth in the Agreement shall remain unchanged and in full force and effect and
shall be binding upon the parties hereto.

 

6.This First Amendment may be executed in any number of counterparts and by
different parties to this First Amendment in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Amendment.  Delivery of an executed
signature page hereof by facsimile or electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

 

(Signature Page Follows)

 



 



 

 



 

               .  IN WITNESS WHEREOF, the parties have caused this First
Amendment to be executed on the date first above written.

 

  GRANDPARENTS.COM, INC.         By:     Name: Steve Leber   Title: Chairman and
Co-Chief Executive Officer               STARR INDEMNITY & LIABILITY COMPANY   A
wholly owned subsidiary of   STARR INTERNATIONAL COMPANY, INC.         By:    
Name: Maurice R. Greenberg   Title: Chairman, Starr International Company, Inc.

 



 

 

